Citation Nr: 1230444	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08-18 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle condition. 

2.  Entitlement to service connection for a left ankle condition. 

3.  Entitlement to service connection for a right ankle condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) and (INACDUTRA) in the Army Reserve.  He has established veteran status by virtue of being service connected for disabilities resulting from injuries incurred during such periods.  38 U.S.C.A. § 101(24) (West 2002).  He was on duty status May 15 to May 29, 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran provided testimony in June 2012 before the undersigned at a hearing held at the Board.  A transcript of his testimony has been added to the claims file.

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The last final denial of the Veteran's claim for service connection for a left ankle disability was in a February 2005 rating decision; the Veteran did not submit a notice of disagreement within one year of the decision; nor was new and material evidence received during the appeal period following notice of those decisions. 

2.  The evidence received since the February 2005 rating decision denying reopening a claim of service connection for a left ankle condition includes information that was not previously considered and which relates to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial, and raises a reasonable possibility of substantiating the Veteran's claim. 

3. There is a nexus between the Veteran's diagnosed left ankle disability and service. 


CONCLUSION OF LAW

1.  The February 2005 rating decision denying reopening a claim for service connection for a left ankle disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  Evidence received since the February 2005 rating decision denying reopening a claim for service connection for a left ankle disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The criteria for service connection for a left ankle disability have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

The VCAA is not applicable where further assistance would not aid an appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decisions, further notice or assistance is unnecessary to aid the Veteran in substantiating the instant claims. 

New and Material Evidence

A decision of the RO becomes final if a notice of disagreement is not submitted within one year of notice of the decision and no new and material evidence is received within the appeal period following notice of the decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).  A Veteran may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108. 

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The Veteran's claim for service connection for a left ankle disability was denied in October 1983, November 1991, March 1995, June 1995 and February 2005 rating decisions; the Veteran did not submit a notice of disagreement or relevant evidence within one year of any of those decisions.  

Relevant service personnel records were received in December 2003.  These confirm the Veteran's duty status at the time of his claimed ankle injury in May 1976.  The records appear to have been in existence at the time of the prior denials.  When relevant service department records that were in existence at the time of a prior decision are received; that decision is reconsidered without regard to the requirement for new and material evidence to reopen a claim.  38 C.F.R. § 3.156(c) (2011).  The decisions prior to February 2005 did not become final until reconsidered in the February 2005 decision.

In the February 2005 rating decision, the RO denied the claim as the record was negative for evidence establishing a nexus between a current disorder and service.  There was no notice of disagreement or new evidence submitted within one year of the rating decision.  The RO then closed the appeal and the February 2005 decision became final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 19.32 (2011). 

Evidence considered in the February 2005 rating decision included the Veteran's service treatment and personnel records, various private treatment notes, the Veteran's contentions, a lay statement, VA treatment records and a VA authorized examination. 

Evidence received since the February 2005 rating decision includes a March 2009 opinion from Dr. C.K., a private podiatrist, in which he concludes that the Veteran's left ankle disability is related to an in-service injury. 

The Veteran's claim for service connection for a left ankle disability was denied most recently in the February 2005 rating decision on the basis that the condition did not occur in service and was not caused by service.  Essentially, the record was negative for probative evidence establishing a nexus between a current disorder and service.  Since the issuance of this rating decision, a March 2009 opinion from Dr. C.K. has been submitted that indicates such a nexus.  This evidence was not previously of record, pertains to a basis of the prior denial and raises a reasonable possibility of substantiating the claim.  The evidence is both new and material, and the Veteran's claim is therefore reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.") 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). Inactive duty training includes duty prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A).  Reserve service includes the National Guard of the United States. 38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran's service treatment records indicate that the Veteran sprained an ankle when he fell in a hole on May 18, 1976.  The sick slip indicates that the injury was in the line of duty and he was released to light duty thereafter.

An August 1990 treatment note from a military facility indicates that the Veteran dropped a 95 pound round on his left foot.  The provider indicated that he should return to limited duty with crutches.  

A September 1991 private treatment record indicates that the Veteran had mild degenerative changes of the left ankle.  

A January 1992 Emergency Room treatment note from a military facility indicates that the Veteran problems with his left ankle.  The diagnosis was arthritis.  

A November 1992 treatment note from the Physical Therapy Clinic indicates that the Veteran was a civilian machinist operator and Reservist who had injured his left knee and ankle when he fell off of a truck.

A February 1992 letter from a private facility, an arthritis treatment center, indicates that the Veteran had been diagnosed with traumatic arthritis of his left ankle which was apparently sustained during training exercises in the Reserve.

The March 2009 letter from a private podiatrist indicates that the provider had examined the Veteran's sick slip from 1976.  The provider noted various portions of the claims file, to include the 1991 diagnosis of arthritis and a March 2007 VA treatment note indicating bony irregularity at the distal left tibiofibular syndesmosis perhaps related to old trauma.  

The podiatrist diagnosed degenerative joint disease of the left ankle.  The provider also noted than the Veteran had ankle surgery in June 2008; Grade IV chondromalacia was noted at that time.  The provider concluded that it was "almost certain," that the Veteran's current ankle condition was related to military service.  His rationale was that he believed that the Veteran sustained a more serious injury to his left ankle than was originally diagnosed in 1976; more specifically, he believes that the Veteran had suffered a Grade III ankle sprain with tearing of the ligaments at that time.  

The Veteran provided testimony in June 2012 before the undersigned Veterans Law Judge at the VA Central Office.  The Veteran testified that his left ankle had been symptomatic since his original injury on duty in 1976 and that he had received treatment as early as 1978.

A January 2010 VA authorized examination indicates that the Veteran had left ankle arthritis which had existed since 1979.  The condition developed with an ankle sprain and then the Veteran developed arthritis.  The examiner commented that the Veteran had an "active duty" record of arthritis.  The RO procured an addendum opinion in February 2010, it pointed out that the Veteran was no on active duty when arthritis was identified.  The examiner furnished an addendum in which he found that there is no evidence of ankle injury or incident in the active duty period, indicating that the Veteran injured his ankle in 1990 after active duty.

Analysis

The evidence is not in dispute that the Veteran injured his left ankle while on duty status in May 1976 and has a current left ankle disability.  Hence, two of the three elements of service connection are indisputably established.  There has been dispute as to whether the current disability is related to the May 1976 injury.

The Veteran's testimony as to a continuity of symptoms and the private podiatrist's opinion.  Although the private podiatrist did not specifically indicate that he had reviewed all of the Veteran's service treatment records, he accurately reported significant medical evidence found in the claims file.  The private podiatrist clearly reviewed relevant portions of the claims file more thoroughly than the VA authorized examiner, as her rationale was based on a flawed finding that there was no ankle injury in-service.  

The VA authorized examiner also indicated that the Veteran injured his ankle in 1990, after active duty.  However, the treatment note related to the August 1990 injury clearly indicates that the Veteran was treated by a military provider and that he dropped a round on his foot and that he should return to duty.  Thus, the circumstances surrounding the 1990 incident indicates that the injury occurred either while the Veteran was on inactive duty for training or while at his two week summer camp, a typical obligation for Reserve Duty.  The Board additionally notes that the Veteran first claimed service connection for a left ankle disability in 1983, prior to the documented injury which the VA authorized examiner reported happened "after active duty".  

The podiatrist's March 2009 opinion was accompanied by a rationale, namely that the current disability was consistent with the traumatic injury reported in service, which he felt was more severe than initially noted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight). 

In contrast, the VA authorized examiner did not consider the in-service injury and appeared to base her opinion on the absence of service treatment records.  The Court has held that an opinion based on the absence of service treatment records alone is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA authorized examiner also did not discuss the Veteran's reports regarding a continuity of symptomology. 

The Board acknowledges that the May 1976 treatment note does not specify which ankle was injured.  However, the Veteran applied for entitlement to service connection for the left ankle only a few years thereafter.  He has additionally offered credible testimony that it was his left ankle which was injured in-service.

The Board finds that the preponderance of the evidence indicates that the Veteran has a current left ankle disability which is related to an injury sustained while he was training with the Reserve.  Thus, entitlement to service connection for a left ankle disability is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 . 


ORDER

New and material evidence having been received; the claim for service connection for a left ankle disability is reopened. 

Entitlement to service connection for a left ankle disability is granted. 


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a), (b) (2011).  
At his hearing the Veteran testified that he had been told by care providers that he had a right ankle disability secondary to the left ankle disability.  He was asked to provide such evidence, but has not yet done so.  His testimony suggests that the right ankle disability might be related to the now service connected left ankle disability.  An examination is needed to determine whether there is such a relationship.
The Veteran also testified that diagnostic studies at the VA Medical Center in Hampton Virginia had shown arthritis in the right ankle.  The most recent VA treatment records are dated in 2007.  It appears that there may be relevant outstanding VA treatment records.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran's service after 1982 has not been verified and the nature of his duty periods prior to that year have also not been clarified.  

Additionally, although the Veteran was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in March 2007, that notice did not advise the Veteran of the elements of service connection on a secondary basis.  Thus, the Veteran must be so notified on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which provides the notice of the evidence needed to substantiate entitlement to service connection for a right ankle disability on a secondary basis.  

2.  Verify the Veteran's periods of ACDUTRA and INACDUTRA.

3.  Obtain and associate with the claims file any pertinent VA treatment records for a right ankle disability at the Hampton VAMC since March 2007.

4.  After all of the above development is completed, schedule the Veteran for a VA examination to determine whether he has a current right ankle disability that is due to or aggravated by the service connected left ankle or other service connected disability. The claims file should be provided, to and reviewed by, the examiner. 

The examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran has a current right ankle disability that is proximately due to, or aggravated by his service-connected left ankle or knee disability; or whether a right ankle disability is directly related to an injury during a period of qualifying duty. 

If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to whether there is evidence created prior to the aggravation that shows a baseline level of severity of the right ankle disability before the aggravation. 

The examiner should provide reasons for all opinions.  If the examiner cannot respond without resorting to speculation, he or she should explain why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


